Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 01, 2018

The Court of Appeals hereby passes the following order:

A17A1700. JOHNSON v. THE STATE.

      We granted appellant’s application for discretionary appeal to review the trial
court’s order dated February 20, 2017. After careful review of the record in this case,
we conclude that the application for discretionary appeal was improvidently granted,
and it is ordered that this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/01/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.